UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7576


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

IESHA NICOLE ARMSTRONG,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:16-cr-00601-TDC-1)


Submitted: December 17, 2021                                Decided: December 29, 2021


Before KING and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curium opinion.


Iesha Nicole Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Iesha Nicole Armstrong appeals the district court’s orders denying her motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and denying her

second motion for compassionate release, which the court construed as a motion for

reconsideration. We review the denial of a motion for compassionate release for abuse

of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct.

383 (2021). Upon review, we conclude that the district court did not abuse its discretion

in denying Armstrong’s motions based on its consideration of the 18 U.S.C. § 3553(a)

factors. See United States v. High, 997 F.3d 181, 187 (4th Cir. 2021). Accordingly, we

deny Armstrong’s motion for appointment of counsel and affirm the district court’s orders.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2